Citation Nr: 0921338	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bladder cancer with 
bone and brain metastasis, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Raymond L. Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
January 1947 and from August 1952 to August 1982.  The 
appellant seeks surviving spouse benefits.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to accrued benefits and 
service connection for the cause of the Veteran's death.  The 
appellant testified before the Board in February 2009.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam for several 
months in 1965.  

2.  At the time of the Veteran's death in March 2005, the 
Veteran's claim for service connection for bladder cancer 
with bone and brain metastasis, to include as secondary to 
herbicide exposure, was pending. 

3.  At the time of the Veteran's death in March 2005, the 
evidence on file showed no competent medical evidence 
relating the Veteran's bladder cancer with bone and brain 
metastasis to service, including to herbicide exposure in 
service. 

4.  Many years after service, the Veteran developed 
metastatic carcinoma of the bladder, from which he died in 
March 2005.  This condition was not caused by any incident of 
service or related to his service-connected internal 
derangement of the left knee, degenerative disc disease of 
the lumbosacral spine superimposed on low back strain, 
chronic duodenal ulcer, chronic maxillary sinusitis with 
allergic rhinitis, or left spermatocelectomy.   

5.  A service-connected disability was not a principal or 
contributory cause of the Veteran's death, nor may the 
Veteran be presumed to have died of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for bladder 
cancer with bone and brain metastasis have not been met, for 
the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008). 

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits 

The appellant seeks accrued benefits based upon the Veteran's 
claim for service connection for bladder cancer with bone and 
brain metastasis, to include as secondary to exposure to 
herbicides, which was pending at the time of his death in 
March 2005. 

Although a Veteran's claim terminates with that Veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased Veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  While an accrued 
benefits claim is separate from the Veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the Veteran's claim; thus, an 
appellant takes the Veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

Periodic monetary benefits authorized under laws administered 
by the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the Veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the Veteran, be paid to the Veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2008).  

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) repealed the two-year 
limit on accrued benefits so that a Veteran's survivor may 
receive the full amount of award for accrued benefits.  This 
revision applies only to deaths occurring on or after 
December 16, 2003.  As the Veteran died in March 2005, the 
revision is applicable to this claim. 

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In this case, the Veteran died in March 2005, and, at the 
time of his death, he had a claim pending for service 
connection for bladder cancer with bone and brain metastasis, 
to include as secondary to exposure to herbicides.  In March 
2005, the appellant filed her claim for accrued benefits.  
Thus, her claim was timely filed.  Because the appellant's 
claim is for the purpose of accrued benefits, the Board is 
prohibited from considering medical evidence received after 
the date of the Veteran's death, other than VA records that 
were constructively of record at the time of death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, to include malignant tumors, will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's period of active duty from August 1952 to 
August 1982 included service in Vietnam for several months in 
1965.  Thus, the Veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  However, bladder cancer is not a disability 
associated with exposure to herbicides.  Therefore, the Board 
finds that service connection for bladder cancer with bone 
and brain metastasis due to a presumption of being related to 
exposure to herbicides is not warranted.  38 C.F.R. § 
3.309(e). 

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).      

Service medical records are negative for any complaints of or 
treatment for bladder cancer.  On an August 1981 examination 
prior to separation, the Veteran made no complaints regarding 
his bladder, and his genitourinary system was found to have 
no abnormalities.  The Board therefore finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
bladder cancer with bone and brain metastasis.  38 C.F.R. 
§ 3.303(b).  

The first post-service evidence of symptoms relating to 
bladder cancer is a January 1999 private medical report where 
the Veteran was treated for urinary urgency of unknown 
etiology.  A September 2000 private medical report revealed 
that the Veteran had gross hematuria.  The Veteran reported 
frequency, urgency, and difficulty voiding to the point of 
clot retention.  

Post-service private medical reports dated from January 2001 
to January 2005 show that the Veteran received intermittent 
treatment for various cancers.  A March 2001 biopsy 
identified squamous cell carcinoma of the spine, and an April 
2001 private medical report showed that the Veteran had 
metastatic carcinoma to the bone in the spine with unknown 
primary site of the cancer.  The Veteran underwent an 
esophagogastroduodenoscopy in May 2001.  In a July 2001 
biopsy, the Veteran was found to have transitional cell 
carcinoma of the bladder.  He received a cystoscopy with 
bilateral retrograde pyelograms and multiple bladder biopsies 
in January 2002.  A March 2003 medical report showed multiple 
pulmonary nodules in the lungs that were in keeping with 
metastatic disease.  An October 2004 private medical report 
indicated that the Veteran's bladder was the primary site of 
his carcinoma and that he had brain and bone metastases.  In 
a January 2005 private medical report, the Veteran was 
diagnosed with carcinoma of the brain.  At no time did any 
treating provider relate the Veteran's bladder cancer with 
bone and brain metastasis to his period of active service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that there is no evidence of a 
direct nexus between bladder cancer with bone and brain 
metastasis and military service.  Service connection for 
bladder cancer with bone and brain metastasis is therefore 
not warranted for accrued benefits purposes.  In addition, 
because the Veteran's bladder cancer with bone and brain 
metastasis is not a disease associated with exposure to 
herbicide agents, presumptive service connection for bladder 
cancer with bone and brain metastasis is not warranted for 
accrued benefits purposes.  

The Veteran and appellant attributed his bladder cancer with 
bone and brain metastasis to his period of active service.  
However, as laypersons, they are not competent to give a 
medical opinion on causation of a medical condition.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. 
App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge). 

In the absence of competent medical evidence linking bladder 
cancer with bone and brain metastasis to service and on file 
at the time of the Veteran's death, or showing that a 
malignant tumor manifested within one year following 
separation from service,  the Board must find that the 
preponderance of the evidence is against the claim; and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for the Cause of the Veteran's Death 

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).
  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Veteran died in March 2005.  A March 2005 death 
certificate listed his cause of death as metastatic carcinoma 
of the bladder.  

The appellant contends that the Veteran's exposure to 
herbicides resulted in bladder cancer, which led to his 
death.  Alternatively, the appellant alleges that the 
Veteran's squamous cell carcinoma of the spine was separate 
from the carcinoma of the bladder and instead originated in 
the lungs.  She contends that the Veteran's exposure to 
herbicides caused his lung cancer, which led to squamous cell 
carcinoma of the spine and his eventual death.  At the time 
of the Veteran's death, service connection was in effect for 
internal derangement of the left knee, rated as 10 percent 
disabling; degenerative disc disease of the lumbosacral spine 
superimposed on low back strain, rated as 10 percent 
disabling; chronic duodenal ulcer, rated as 10 percent 
disabling; chronic maxillary sinusitis with allergic 
rhinitis, rated as 0 percent disabling; and left 
spermatocelectomy, rated as 0 percent disabling.  Service 
connection had not been established for the condition listed 
on the death certificate, metastatic carcinoma of the 
bladder.  The Board notes that as a result of its decision 
herein, service connection has been denied for bladder cancer 
with bone and brain metastasis.   

Service medical records are negative for any complaints of or 
treatment for bladder cancer.  On an August 1981 examination 
prior to separation, the Veteran made no complaints regarding 
his bladder, and his genitourinary system was found to have 
no abnormalities.  

The first post-service evidence of symptoms relating to 
bladder cancer is a January 1999 private medical report where 
the Veteran was treated for urinary urgency of unknown 
etiology.  A September 2000 private medical report revealed 
that the Veteran had gross hematuria.  The Veteran reported 
frequency, urgency, and difficulty voiding to the point of 
clot retention.  

Post-service private medical reports dated from January 2001 
to January 2005 show that the Veteran received intermittent 
treatment for various cancers.  A March 2001 biopsy 
identified squamous cell carcinoma of the spine, and an April 
2001 private medical report showed that the Veteran had 
metastatic carcinoma to the bone in the spine with unknown 
primary site of the cancer.  The Veteran underwent an 
esophagogastroduodenoscopy in May 2001.  In a July 2001 
biopsy, the Veteran was found to have transitional cell 
carcinoma of the bladder.  He received a cystoscopy with 
bilateral retrograde pyelograms and multiple bladder biopsies 
in January 2002.  A March 2003 medical report showed multiple 
pulmonary nodules in the lungs that were in keeping with 
metastatic disease.  An October 2004 private medical report 
indicated that the Veteran's bladder was the primary site of 
his carcinoma and that he had brain and bone metastases.  In 
a January 2005 private medical report, the Veteran was 
diagnosed with carcinoma of the brain.  

In a November 2005 letter, the Veteran's private treating 
physician reported that the Veteran had been his patient when 
he was found to have squamous cell carcinoma of the lumbar 
spine with primary site undetermined.  The physician stated 
that the Veteran was subsequently noted to have a high grade 
transitional cell carcinoma of the bladder and was treated 
with chemotherapy and x-ray therapy.  The physician reported 
that it had never been shown conclusively that the squamous 
cell carcinoma of the spine was a metastatic implant from the 
Veteran's bladder cancer and opined that these could have 
been two separate tumors.  The physician further asserted 
that although bladder cancer had not been associated with 
herbicide exposure, he was unaware that a similar 
disassociation had been recognized for squamous cell 
carcinoma metastatic to the bone.  

An August 2006 letter from a private physician stated that 
the Veteran had been treated at his office from 2001 through 
2005.  The physician reported that the Veteran had had 
metastatic transitional cell carcinoma of the bladder.  The 
physician stated that some of the sampled areas of the tumors 
that had been biopsied had shown squamous differentiation and 
that the tumor histology could also be described as 
adenosquamous carcinoma.  The physician asserted that the 
tumor had been first detected as a metastasis in the spine 
and that several months later, the primary tumor was detected 
and biopsied.  The physician also stated that additional 
sites of metastatic tumor ultimately appeared but were not 
biopsied.  

An opinion was requested from a VA examiner in September 
2008.  The examiner reviewed the entire claims file in order 
to render an opinion as to whether the Veteran had a separate 
squamous cell cancer that had arisen from his lungs and 
caused his death.  The examiner noted that the Veteran was 
found to have a lytic lesion in the lumbar spine in February 
2001 and that a March 2001 biopsy revealed metastatic 
carcinoma of the spine with squamous differentiation.  The 
examiner stated that in July 2001, the Veteran had hematuria 
and was diagnosed with invasive transitional carcinoma of the 
bladder.  The examiner cited the pathologist's report which 
stated that the immunophenotypes of both tumors were similar 
in that both the spinal tumor and bladder tumor were 
cytokeratin 7 positive and cytokeratin 20 negative.  The 
examiner noted that the tumor cells in the spine were more 
strongly positive for cytokeratin 5/6 than those in the 
bladder, which meant that although the cytokeratin 
immunophenotype was similar with respect to cytokeratin 7 and 
cytokeratin 20, there was some divergence with cytokeratin 
5/6.  The examiner noted that morphology was not definitive 
since the spine biopsy contained so few malignant cells, but 
stated that the spine lesion represented a metastasis from 
the urinary bladder.  The examiner remarked that all the 
treatment notes for the Veteran carried a diagnosis of 
metastatic carcinoma of the bladder.  The examiner opined 
that there was nothing in the clinical record which indicated 
that the Veteran's treating physicians had considered it a 
possibility that he had a squamous cell carcinoma of the lung 
as the source of his squamous cell lesion in the spine, which 
eventually caused his death.  The examiner consulted the VA 
oncology and pulmonary staff in Dallas regarding the issue.  
The examiner reported that they found it highly unlikely that 
a lung carcinoma had been the source of the Veteran's spinal 
carcinoma or that a lung carcinoma had caused his death.  The 
examiner explained that the Veteran did not have a primary 
site of cancer in the lungs that had ever been identified and 
that it would also be highly unusual for squamous cell lung 
cancer to have an isolated metastasis to the spine.  The 
examiner concluded that the most likely cause of the 
Veteran's death was metastatic carcinoma of the bladder as 
was indicated in the medical record and found that it was 
unlikely that the Veteran had died from a primary lung cancer 
which had metastasized.  

The appellant submitted medical literature regarding Agent 
Orange in support of her claim.  The documents stated, in 
pertinent part, that there was inadequate/insufficient 
evidence to determine whether an association existed between 
exposure to herbicides and urinary bladder cancer.    

The appellant testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
appellant married the Veteran in 1955.  She testified that 
the Veteran had not smoked in the last 40 years of his life 
and that he did not have a history of cancer in his family.  
She reported that the Veteran had first complained about back 
problems and a back injury.  She stated that he was diagnosed 
and treated for cancer in the lower vertebrae of his spine 
and that his private physician discovered bladder cancer a 
year and a half to two years later.  She testified that he 
had received chemotherapy for the bladder cancer.  She 
reported that when he returned to the doctor for regular 
check-ups every three to four months, he was found to have 
nodules on his lungs.  She also stated that the Veteran was 
diagnosed with brain cancer the summer before he died.  

The Veteran's period of active duty from August 1952 to 
August 1982 included service in Vietnam for several months in 
1965.  Thus, the Veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  The appellant has submitted medical literature 
showing that there was inadequate/insufficient evidence to 
determine whether an association existed between exposure to 
herbicides and urinary bladder cancer.  However, the evidence 
on a whole does not support a positive association between 
herbicide exposure and bladder cancer.  Therefore, because 
bladder cancer is not a disability associated with exposure 
to herbicides, the Board finds that service connection for 
bladder cancer, the cause of the Veteran's death, due to a 
presumption of being related to exposure to herbicides, is 
not warranted.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e), 
which includes lung cancer.  

However, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) if it is shown by the evidence to be a 
metastasis of a cancer not associated with herbicide 
exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997). 

In this case, the medical evidence shows that the primary 
source of the Veteran's cancer was the metastatic carcinoma 
of the bladder.  Therefore, the Veteran may not be considered 
for presumptive service connection due to herbicide exposure 
for his spinal cancer, lung cancer, bone cancer, and brain 
cancer because they are shown to be metastases of his bladder 
cancer, which is a cancer not associated with herbicide 
exposure.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
November 2005 private medical opinion.  While the physician 
found that the squamous cell carcinoma of the spine had been 
separate from the squamous cell carcinoma of the bladder, the 
medical opinion was speculative, in that the physician found 
that the carcinoma of the spine and the carcinoma of the 
bladder could have been two separate tumors.  A finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Bloom 
v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion was not supported by adequate 
rationale, as no explanation was given as to why the 
Veteran's spinal cell carcinoma was separate from the bladder 
cancer.  If the examiner does not provide a rationale for the 
opinion, this weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are unsupported 
by the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

The Board assigns greater weight to the September 2008 VA 
medical opinion.  In placing greater weight on the September 
2008 opinion, the Board notes that the VA examiner made a 
thorough review of the claims file and provided a rationale 
for the opinion.  In forming the opinion, the examiner cited 
the pathologist's report in support of his finding that the 
squamous cell carcinoma of the spine was a metastasis of the 
bladder carcinoma.  He also reasoned that the Veteran did not 
have a primary site of cancer in the lungs that had ever been 
identified and that it would also be highly unusual for 
squamous cell lung cancer to have an isolated metastasis to 
the spine.  Furthermore, the VA examiner reviewed the 
Veteran's entire claims file in rendering his opinion and 
consulted other physicians.  Some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the Veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  The Board accordingly finds the 
September 2008 VA medical opinion to be the most probative 
and persuasive as to whether the Veteran had a separate 
squamous cell cancer that had arisen from his lungs and 
caused his death because the examiner based the opinion on a 
comprehensive review of the claims file and adequate 
rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the Veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the Veteran's death is not warranted.  In 
addition, because bladder cancer is not a condition 
associated with exposure to herbicides, presumptive service 
connection for the cause of the Veteran's death due to 
exposure to herbicides is not warranted.   

The Board has also considered the appellant's assertions that 
the Veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson generally not capable of 
opining on matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's bladder cancer is in January 1999, 
approximately 17 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In sum, the evidence shows that the Veteran developed 
metastatic carcinoma of the bladder, which led to his death, 
many years after service.  This fatal condition was not 
service-connected, and the competent medical evidence of 
record is against a finding that the Veteran's metastatic 
carcinoma of the bladder was caused by any incident of 
service.  The weight of the evidence shows that no disability 
incurred in or aggravated by service either caused or 
contributed to the Veteran's death.  As a preponderance of 
the evidence is against the claim for service connection for 
the cause of the Veteran's death, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and May 2008; 
a rating decision in April 2005; a statement of the case in 
January 2006; and supplemental statements of the case in 
November 2006 and August 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for bladder cancer with bone and brain 
metastasis, for the purposes of accrued benefits, is denied.  

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


